Ciparick, J. (dissenting).
Because I believe that Mental Hygiene Law § 45.09 (b) and § 33.13 (c) (4) give the protection and advocacy agencies (P&A agencies) equal access to the clinical records of residents in facilities operated under the auspices of the Office for People with Developmental Disabilities (OP-WDD) and records and data of those same facilities as are available to the Commission on Quality of Care and Advocacy for Persons with Disabilities (the Commission), I respectfully dissent. I further believe that OPWDD’s definition of an “actively involved family member” does not meet the federal requirements for a “legal guardian, conservator and legal representative,” and that access to the clinical records of residents should not be conditioned upon the consent of such family members.
It is uncontroverted that, pursuant to Mental Hygiene Law § 45.09 (a) and § 33.13 (c) (4), the Commission has broad, unrestricted access to the clinical records of residents of OPWDD facilities as well as to the facilities’ own records and data. In order to be eligible for federal funding under the Developmental Disabilities Assistance and Bill of Rights Act pursuant to 42 USC § 15043 and 45 CFR 1386.21, minimal access to these records must be given to P&A agencies. However, the State may also provide P&A agencies, charged with the duty of providing protection and advocacy services pursuant to contracts with the Commission, greater authority than exists under the federal statutes (see 45 CFR 1386.21 [f]). In determining what degree of access the P&A agencies shall enjoy, we must interpret both Mental Hygiene Law provisions.
*128I agree with the majority’s conclusion that the phrase “as provided for by federal law” as used in both section 45.09 (b) and section 33.13 (c) (4) should be read harmoniously and interpreted in the same manner. However, I disagree with the majority’s conclusion that “as a matter of both text and context” the phrase mandates that the access to records accorded to the P&A agencies is limited to that which is delineated in the federal scheme and is consequently less broad than the access granted to the Commission (majority op at 121-122), I believe that both a plain reading of the statutes (see Matter of Orens v Novello, 99 NY2d 180, 185 [2002]) and the context in which the statutes were enacted demonstrate that the intent of the Legislature was to provide the P&A agencies with access as broad as that provided to the Commission in order to enable them to carry out their protection and advocacy functions.
Turning to the text of the statutes, Mental Hygiene Law § 45.09 (b) provides:
“Pursuant to the authorization of the commission to administer the protection and advocacy system as provided for by federal law, any agency or person within or under contract with the commission which provides protection and advocacy services must be granted access at any and all times to any facility, or part thereof, serving a person with a disability operated or licensed by any office or agency of the state, and to all books, records, and data pertaining to any such facility upon receipt of a complaint by or on behalf of a person with a disability. Information, books, records or data which are confidential as provided by law shall be kept confidential by the person or agency within the protection and advocacy system and any limitations on the release thereof imposed by law upon the party furnishing the information, books, records or data shall apply to the person or agency within the protection and advocacy system” (emphasis added).
While the majority would have the phrase “as provided for by federal law” apply to the entire section, it is noteworthy that the phrase “[p]ursuant to the authorization of the commission to administer the protection and advocacy system as provided for by federal law” is set off from the rest of the paragraph by a comma. “Common marks of punctuation are used to clarify the writer’s intended meaning and thus form a valuable aid in *129determining legislative intent” (A.J. Temple Marble & Tile v Union Carbide Marble Care, 87 NY2d 574, 581 [1996]). Therefore, a natural reading of the statute would indicate that the qualifier “as provided for by federal law” refers to the federal authorization of the commission to administer the protection and advocacy system and is not a limitation on the scope of the authority of the P&A agencies to request records. It identifies P&A agencies as those agencies under contract with the Commission providing services to the developmentally disabled and having access to facility records as opposed to contracting agencies that provide other services.
Similarly, Mental Hygiene Law § 33.13 (c) provides:
“Such information about patients or clients reported to the offices, including the identification of patients or clients, clinical records or clinical information tending to identify patients or clients, and records and information concerning persons under consideration for proceedings pursuant to article ten of this chapter, at office facilities shall not be a public record and shall not be released by the offices or its facilities to any person or agency outside of the offices except as follows: . . .
“4. to the commission on quality of care for the mentally disabled and any person or agency under contract with the commission which provides protection and advocacy services pursuant to the authorization of the commission to administer the protection and advocacy system as provided for by federal law” (emphasis added).
The placement of “as provided for by federal law” at the end of section 33.13 (c) (4) indicates that it was only intended to modify the last clause (see People v Shulman, 6 NY3d 1, 34 [2005] [“(r)elative or qualifying words of clauses ordinarily are to be applied to the words or phrases immediately preceding, and are not to be construed as extending to others more remote, unless the intent of the statute clearly indicates otherwise” (internal quotation marks and ellipsis omitted)]). Here the immediate antecedent phrase is “the authorization of the commission to administer the protection and advocacy system.” Again, as in section 45.09, the most natural reading of this provision is that the reference to federal law concerns the federal authorization of the Commission to administer the protection and advocacy system and to give access to the P&A agencies to records—in this case, clinical records of residents.
*130Although the majority is correct in pointing out that the primary impetus for passing the two provisions was to ensure that New York State remained in compliance with the federal requirements necessary to receive federal funding for the program (see majority op at 122-123), there is no indication in the legislative history that the Legislature intended to restrict the P&A agencies’ access to the records to comply with the federal requirements. In fact, the Legislature was concerned about issues of access to the records. Senator Padavan noted in his memorandum in support of the 1986 legislation that “during the past year, the Commission had difficulty accessing records involving an individual living in a facility for developmentally disabled individuals certified by an agency outside of the Department of Mental Hygiene” (Mem of Senator Frank Padavan, Bill Jacket, L 1986, ch 184, at 9, 1986 NY Legis Ann, at 126). Furthermore both counsel for the Commission and counsel for OPWDD (formerly the New York State Office of Mental Retardation and Developmental Disabilities) interpreted the statute as providing the broad access to records that is enjoyed by the Commission. Counsel for the Commission noted that “[t]his bill accomplished two essential goals. First, section one of the bill will enable the agencies under contract with the Commission as part of this protection and advocacy program, to obtain access to mental hygiene residential facilities and client records allowed to the Commission itself under current law” (Letter of Paul F. Stavis, Commission on Quality of Care for the Mentally Disabled, to Evan A. Davis, Counsel to the Governor, June 18, 1986, Bill Jacket, L 1986, ch 184, at 12). Counsel for OPWDD was concerned that
“[a]s currently proposed, this amendment to § 45.09 would permit any person or agency within the protection and advocacy system to have access to all of the facility’s information, regardless of whether or not that person is investigating the complaint
“The amendment enlarges the scope of access required by the Act” (Letter of Paul R. Kietzman, Office of Mental Retardation and Developmental Disabilities, to Evan A. Davis, Counsel to the Governor, June 19, 1986, Bill Jacket, L 1986, ch 184, at 21).
Thus it seems that the concerned agencies understood that the *131Legislature gave to the P&A agencies the same access as given to the Commission. True, these letters were not before the Legislature prior to the passage of the bill, however, they do indicate that the interpretation of the statutes as allowing the P&A agencies access to the records equivalent to that of the Commission is a rational one and in keeping with the purpose of the creation of the protection and advocacy programs.
Further, being on notice of this broad reading of the statutes, the Legislature did not see fit to amend them to indicate that the P&A agencies’ access is limited to that codified in the federal statute. Accordingly, it may be inferred that the interpretation proposed by petitioners here is in line with the intent of the Legislature, which was free to grant more access to the records than that required by the federal statutes, and in my opinion, sought to give equal access to the Commission and its P&A agencies.
Having determined that both statutes, enacted as part of the same legislation, must be interpreted harmoniously to allow the P&A agencies unrestricted access to both the facility records and data and the clinical records of facility residents equal to that enjoyed by the Commission itself, I turn to the further issue wherein respondents seek to limit access to the clinical records by requiring permission from an “actively involved family member.”
I disagree with the majority’s conclusion that “actively involved” or “qualified” family members may qualify as a “legal guardian, conservator and legal representative” as defined by the Developmental Disabilities Assistance and Bill of Rights Act (see majority op 125) and agree with the Appellate Division’s finding that they do not qualify as legal guardians.
45 CFR 1386.19 provides: “Legal Guardian, conservator and legal representative all mean an individual appointed and regularly reviewed by a State court or agency empowered under State law to appoint and review such officers and having authority to make all decisions on behalf of individuals with developmental disabilities.” It is uncontroverted that New York State has no formal appointing or reviewing process for designating family members as “actively involved.” The OPWDD argues that it has sufficient procedures in place to designate a family member as a legal guardian within the ambit of the federal requirements. The OPWDD’s regulations define an “[alctively involved adult family member” as “[s]omeone 18 years of age or *132older who is related to a person in a facility and who has demonstrated, in the opinion of the interdisciplinary team, significant and ongoing involvement in the individual’s life, as well as sufficient knowledge of the individual’s needs” (14 NYCRR 681.99 [k]). While it may be true, as the majority notes, that the OPWDD’s regulatory authority may have “the force of law” (majority op at 126), this informal process as defined in the OP-WDD’s regulations does not adequately regulate the appointment or the reviewing process as opposed to a court appointed guardian pursuant to the provisions of Mental Hygiene Law article 81 or Surrogate’s Court Procedure Act article 17-A, wherein much court oversight exists. Therefore, as a matter of law, the OPWDD’s regulation is inadequate to fulfill the requirements of 45 CFR 1386.19.
Accordingly, I would vote to modify the Appellate Division order as indicated above and grant the petition to the extent of ordering respondents to provide petitioners the clinical records as well as the system data facility records sought.
Judges Read, Pigott and Jones concur with Judge Graffeo; Judge Ciparick dissents in a separate opinion in which Chief Judge Lippman and Judge Smith concur.
Order modified, etc.